Citation Nr: 1136686	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran had active military service from February to December 1997 and from January 2003 to January 2005.  The Veteran also had Reserve service but separated due to physical disability in February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the issue of entitlement to a compensable evaluation for allergic rhinitis was addressed in the March 2009 statement of the case.  The Veteran did not perfect an appeal of this issue and it is not for consideration by the Board at this time.  

In May 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  Additional evidence was received at that time, along with a waiver of RO jurisdiction.  


FINDINGS OF FACT

1.  The preponderance of the evidence supports finding that the Veteran has a current right knee disability related to a service-connected left knee disability.

2.  The preponderance of the evidence supports finding that the Veteran has a current thoracolumbar spine disability related to a service-connected left knee disability.  





CONCLUSIONS OF LAW

1.  A right knee disability is proximately due to or the result of a service-connected left knee disability.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2011).  

2.  A thoracolumbar spine disability is proximately due to or the result of a service-connected left knee disability.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision for the Veteran in this case, a detailed explanation of how VA complied with the VCAA is not required.  

Factual Background

Service treatment records show that the Veteran was seen in October 2004 for complaints of pain in the thoracic area following a fall.  X-rays of the thoracic spine were negative.  On report of medical history completed in January 2005, the Veteran reported continued low back pain.  

VA records dated March 11, 2005 indicate that the Veteran was recently discharged from the military after two years of active duty.  He was complaining of back pain which started about one year ago.  He also complained of bilateral knee pain.  

On March 29, 2005, the Veteran was evaluated for reenlistment.  The examiner noted that there was no back pain and no restrictions related to the back.  The examiner indicated that the member was physically fit to perform all duties.  

In May 2006, the Veteran injured his left knee while running with his unit.  In June 2006, he underwent left knee surgery.  Non-Medical Assessment dated in December 2006 indicates that the Veteran had not been able to drill since his May 2006 injury.  Due to the nature of his diagnosis and medical limitations, he was not recommended for retention in the reserve.  An April 2007 Medical Evaluation Board Report recommended that the Veteran be evaluated by a Physical Evaluation Board.  

Private orthopedic records dated in May 2007 indicate that the Veteran complained of bilateral knee pain and symptoms that were consistent with a patellofemoral syndrome manifested by pain and crepitation with ambulation.  The Veteran thought that his right knee pain was secondary to compensating for chronic left knee pain.  His right knee complaints were treated with a cortisone injection.  

In June 2007, the Veteran underwent magnetic resonance imaging (MRI) of the right knee.  The impressions were a medial meniscus with moderate mucoid degeneration but without a tear; and mild bone edema in the lateral tibial plateau suggestive of a stress injury. 

The Veteran was seen at a military treatment facility in June 2007.  At that time, his patient category was listed as reserve/inactive duty training.  The Veteran reported persistent midback and knee pain for approximately two to three months.  The MRI was reviewed and possible stress injury and degenerative changes were noted.  The examiner also stated that the Veteran's midback pain was possibly a result of abnormal gait.  

In August 2007, the Veteran was seen in follow up for his knee and back.  The assessments included midback pain, low back pain, and upper back/neck and right knee pain most likely secondary to chronic problems with left knee.  

In November 2007, it was determined that the Veteran was unfit for continued service.  The President of the Physical Evaluation Board was directed to issue a decision reflecting various conditions and diagnostic codes.  Conditions that contributed to the unfitting left knee condition included low back pain and upper back/neck and right knee most likely secondary to chronic problems with the left knee.   

A December 2007 military treatment facility record indicates that the Veteran continued to have recurrent compensatory mid and lower back pain due to chronic knee pain.  

The Veteran underwent various VA examinations in May 2008.  On examination of the spine, he reported a constant dull mid back pressure type pain.  Physical examination showed a slight limping gait on the left secondary to his knee.  The diagnosis was myofascial lumbar syndrome.  On joints examination, the Veteran reported some right knee pain with occasional swelling.  The pertinent diagnosis was right knee arthralgia secondary to a healed stress fracture with congenital mild medial laxity.  

In September 2008, the Veteran presented to a private clinic with complaints of low back and knee pain.  The assessments included low back pain, knee pain, lumbago, difficulty walking, and a Bakers' cyst.  The physician noted that the Veteran had injured his left knee.  As a result, the appellant began to compensate with his right leg and subsequently suffered a right lower extremity stress fracture and Bakers' cyst of the right knee.  The examiner further noted that the Veteran injured his back due to the left knee and subsequent abnormal gait.  It was the examiner's medical opinion that it was as likely as not, that the Veteran suffered from a Baker's cyst and osteoarthritis of the right knee as a direct result of the left knee injury.  Moreover, it was opined that chronic low back pain/lumbago and an abnormal gait were a direct result of the left knee injury.  

Right knee x-rays taken at the VA in June 2009 were reported as normal.

A June 2009 statement from the Veteran's VA primary care physician states the following:

On review of extensive documentation in both military service records and private medical records, it is clear he should be [service-connected] for right knee pain and back pain as well.  The pertinent records clearly document the following:

- He had multiple sick call visits when active duty for pain in his back and both knees.
- 
It is documented in both civilian and military records that his treating medical provider/s believed his right knee pain and back pain were related to compensatory gait abnormalities caused by his right knee derangement.

- Right knee MRI revealed meniscus degeneration and stress reaction and it was the documented opinion of the treating medical provider at the time that these changes were attributable to compensatory gait difficulty related to back and left knee pain.

His records clearly indicate that his back and bilateral knee pathology began during his military service and as such should be compensable. 

In May 2011, a private physician indicated that he had reviewed the Veteran's service record.  He made reference to various records suggesting that the appellant's back pain was related to an abnormal gait and left knee problems.  The physician further opined that it was more likely than not that the right knee injury occurred secondary to the left knee injury, and that it was due to an abnormal gait and unequal weight bearing on the right leg.  

Right knee x-rays taken at a private facility in May 2011 showed minimal narrowing of the medial joint space compartment and minimal spurring arising from the tibial spines.  A May 2011 private MRI of the right knee showed an elongated multilobulated Baker's cyst; and a mild linear grade II degenerative signal within the posterior horn of the medial meniscus without evidence of meniscal tear.  

A May 2011 private thoracic spine MRI showed a small central disc protrusion at T8-9 without visible neural impingement.  A lumbar MRI showed a diffuse disc bulge at L5-S1 that was more prominent to the left side causing moderate left-sided foraminal stenosis.  

May 2011 VA MRI studies of the thoracic and lumbar spine showed a tiny posterior disc protrusion at T8-9 without spinal canal or neural foraminal stenosis; and degenerative changes of the lumbar spine at L5-S1 where small broad-based disc bulge was opined to cause mild left neural foramina narrowing.  May 2011 X-rays of the thoracic and lumbar spines were normal.  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, arthritis will be service-connected if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Presumptive periods do not apply to periods of active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At the May 2011 travel board hearing, the Veteran testified that he had back and right knee problems during service and continuing to date.  He argues that current problems are related to service-connected left knee disability.  

Extensive evidence has been set forth in the above factual background section.  The Board notes that the Veteran was treated for thoracic pain in October 2004, during a period of active duty.  The evidence, however, preponderates against finding that either a thoracolumbar or a chronic right knee disorder was incurred during either the appellant's active duty from February to December 1997, or his term of service from January 2003 to January 2005.  The evidence also preponderates against finding that compensably disabling right knee or thoracolumbar spine arthritis was present within one year following discharge from active duty.  

The evidence of record, however, establishes that the Veteran did suffer a left knee injury while in the reserves in May 2006.  The Veteran required surgery and left knee pathology was so severe that he ultimately underwent a physical evaluation board.  During the time period that the physical evaluation board results were pending and the Veteran was awaiting discharge from the reserves, he was seen on multiple occasions with complaints related to his mid and low back, as well as his right knee.  There is no indication that he suffered either a right knee or a thoracolumbar injury during any period of active duty training or inactive duty training.  Rather, these the evidence shows a relationship between the Veteran's back and right knee complaints and his service connected left knee disability.  

MRI testing shows thoracic, lumbar and right knee pathology.  The Veteran is currently service-connected for a left knee disability and various physicians have indicated that current right knee and thoracolumbar spine problems are related to this disability.  There is no competent evidence to the contrary.  Hence, the evidence supports a finding that the Veteran currently has right knee and thoracolumbar spine disabilities that are the result of his service-connected left knee disability.  Accordingly, service connection is warranted.  


ORDER

Entitlement to service connection for a right knee disability is granted.  

Entitlement to service connection for a thoracolumbar spine disability is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


